Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-7, 9-20 have been considered and are pending examination. Claim(s) 1-3,  11  have been amended. Claim(s) 8 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/24/2022 has been entered. 


Response to Arguments 




NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-7, 9, 10, 11-16, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 


Claim(s) 1 have been amended to include the limitation “ wherein the static logic operation is an operation from among the logic operations of the first pipeline workflow having a completion time less than a reconfiguration time of the first logic block,” which is not supported by the specification as originally filed. Instead, the specification [0014], [0015] and original claim 8 dated 03/20/2020 discloses “ the static logic operation may correspond to a latency-critical operation …. the latency-critical operation may be an operation having a completion time that is less than a reconfiguration time of the second logic block.”. For the purposes of prior art rejection examiner is interpreting “wherein the static logic operation is an operation from among the logic operations of the first pipeline workflow having a completion time less than a reconfiguration time of the first logic block,” as “wherein the static logic operation is an operation from among the logic operations of the first pipeline workflow having a completion time less than a reconfiguration time of the second logic block,”
Claim(s) 11 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 2-7, 9, 10 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 12-16, 19, 20 directly depend from claims 11 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1 , the limitation " the first logic block is configured to be reconfigured to execute a different logic operation from the static logic operation for a second pipeline workflow. " (in line(s) 16, 17 ) renders the claim  indefinite since the claim language is unclear. It is unclear to Examiner what “a different logic operation from the static logic operation” means. For the purposes of prior art rejection and based on specification paragraph [0009], examiner is interpreting “ the first logic block is configured to be reconfigured to execute a different logic operation from the static logic operation for a second pipeline workflow.” as “ the first logic block is configured to be static logic operation for a second pipeline workflow.” Appropriate correction/clarification is required.
Claim(s) 2-7, 9, 10 directly depend from claims 1 and are rejected for the aforementioned reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 
Claim(s) 1, 2, 3, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubeyko (U.S. Publication Number 2019/0278482) in view of AL-AGHBARI (U.S. Publication Number 2020/0241899) in further view of Thyamagondlu (U.S. Publication Number 2021/0042252)

As per claim 1, Dubeyko teaches “1. A storage device comprising: a storage controller configured to receive data from a host device,” Dubeyko Figure 1 elements 110, 112, [0023], [0024], [0027] discloses controller configured to receive data from host “and to store the data in storage memory;” Dubeyko Figure 1 elements 112, 116, [0027], [0028] discloses controller loads received data from host into memory “ and a reconfigurable integrated circuit communicably connected to the Dubeyko Figure 1 elements 112, 114, [0025], [0027] discloses hardware accelerator coupled to controller where accelerator may be an FPGA  “and configured to accelerate logic operations executed on the data stored in the storage memory,”  Dubeyko [0025], [0026], [0053], [0062] discloses accelerator configured to perform compressing or compiling of data stored in memory 
Dubeyko does not explicitly teach “the reconfigurable integrated circuit comprising: a first logic block configured to execute a static logic operation from among the logic operations corresponding to a first pipeline workflow; a second logic block configured to execute one or more dynamic logic operations from among the logic operations corresponding to a first pipeline workflow; and a plurality of memory buffers configured to store inputs and outputs of the first and second logic blocks, wherein the static logic operation is an operation from among the logic operations of the first pipeline workflow having a completion time less than a reconfiguration time of the first logic block and the first logic block is configured to be reconfigured to execute a different logic operation from the static logic operation for a second pipeline workflow.”  
However, AL-AGHBARI teaches “the reconfigurable integrated circuit comprising: a first logic block configured to execute a static logic operation from among the logic operations corresponding to a first pipeline workflow;” AL-AGHBARI Figure 1 element 104, [0018], [0049], [0053], claims 2-4, (see also [0073], table1) discloses FPGA static logic configured to execute logic operations which remain constant. Further, static logic corresponds to each user’s design by providing corresponding routing arbitration, clock resources/management and reconfiguration management (i.e. a platform management logic) to each user’s design dynamic reconfigurable logic “a second logic block configured to execute one or more dynamic logic operations from among the logic operations corresponding to a first pipeline workflow;” AL-AGHBARI Figure 1 element 106, [0018], [0049], [0053], [0079] discloses FPGA dynamic reconfigurable logic configured to execute a user’s design “and a plurality of memory buffers configured to store inputs and outputs of the first and second logic blocks.” AL-AGHBARI Figure 5, [0055], [0063], [0073], [0074] discloses a plurality of buffers configured to store inputs and outputs of the static and reconfigurable logic “and the first logic block is configured to be reconfigured to execute a different logic operation from the static logic operation for a second pipeline workflow.” AL-AGHBARI Figure 1 elements 104, 106, 110, [0018], [0049], [0053], claims 2-4, (see also [0073], table1) discloses static logic corresponds to each user’s design by providing corresponding routing arbitration, clock resources/management and reconfiguration management (i.e. a platform management logic) to each user’s design dynamic reconfigurable logic
Dubeyko and AL-AGHBARI are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by AL-AGHBARI, that his FPGA virtualization  methodology and platform improves performance by allowing data movement in platform with correct timing and the user to place their circuit IP in FPGA without special drivers  (AL-AGHBARI [0050], [0055], [0070], [0092]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AL-AGHBARI’s FPGA virtualization methodology and Dubeyko to improve performance by allowing data movement in platform with correct timing and the user to place their circuit IP in FPGA without special drivers.  
The combination of Dubeyko and AL-AGHBARI does not explicitly teach “wherein the static logic operation is an operation from among the logic operations of the first pipeline workflow having a completion time less than a reconfiguration time of the first logic block.” 
However, Thyamagondlu teaches  “wherein the static logic operation is an operation from among the logic operations of the first pipeline workflow having a completion time less than a reconfiguration time of the first logic block.” Thyamagondlu Figure 14, [0028], [0031], [0135], (see also [0007], [0048], [0049], Figure 12) discloses static region used to implement a  platform in which additional functionality (i.e. compute or storage acceleration) can be added via dynamically reconfigurable functions and without having to regenerate infrastructure provided by the platform thus reducing compile time since, the platform bitstream does not need to be reloaded to be implemented for every additional developed user-specified circuitry.
Dubeyko, AL-AGHBARI and Thyamagondlu are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Thyamagondlu, that a programmable device with a static and a dynamic region improves performance by implementing any combination of domains in the dynamic region where each domain may be changed (Thyamagondlu [0136]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Thyamagondlu’s programmable device with a static and a dynamic region in the system of Dubeyko and AL-AGHBARI to improve performance by implementing any combination of domains in the dynamic region where each domain may be changed over time without disrupting circuitry in other domains.

As per claim 2 , the combination of Dubeyko, AL-AGHBARI and Thyamagondlu teaches “2. The storage device of claim 1, wherein the first logic block is configured to be statically configured with the static logic operation for a duration of the first pipeline workflow,” AL-AGHBARI Figure 1 elements 104,  106, 110, [0018], [0049], [0053], claims 2-4, (see also [0073], table1) discloses static logic corresponds to each user’s design by providing corresponding routing arbitration, clock resources/management and reconfiguration management (i.e. a platform management logic) to each user’s design dynamic reconfigurable logic “and the second logic block is configured to be dynamically reconfigured with the one or more dynamic logic operations for at least one stage of the first pipeline workflow.” AL-AGHBARI [0053], [0055], [0063], [0073], [0074], claim 4 discloses  reconfigurable logic that can add designs to an FPGA while running
The same motivation that was utilized for combining Dubeyko, AL-AGHBARI and Thyamagondlu as set forth in claim 1 is equally applicable to claim 2.

Dubeyko, AL-AGHBARI and Thyamagondlu teaches “3. The storage device of claim 2, wherein the one or more dynamic logic operations comprises a first dynamic logic operation and a second dynamic logic operation, the second logic block is configured with the first dynamic logic operation during a first stage of the pipeline workflow, and the second logic block is dynamically reconfigured with the second dynamic logic operation during a second stage of the pipeline workflow.” AL-AGHBARI Figure 13, [0018], [0053], [0066], [0087], claim 4 discloses reconfigurable region (vFPGA) having a plurality of designs and configured to download an user’s design during runtime. Further, an vFPGA receives a streamed application with three sequential tasks and performs data decryption, a computation, encryption and sends results back to user.
The same motivation that was utilized for combining Dubeyko, AL-AGHBARI and Thyamagondlu as set forth in claim 2 is equally applicable to claim 3.

As per claim 7, the combination of Dubeyko, AL-AGHBARI and Thyamagondlu teaches “7. The storage device of claim 1, wherein the static logic operation corresponds to a latency-critical operation,”  Thyamagondlu Figure 14, [0028], [0031], (see also [0007], [0048], [0049], Figure 12) discloses static region used to implement a  platform in which additional functionality (i.e. compute or storage acceleration) can be added via dynamically reconfigurable functions and without having to regenerate infrastructure provided by the platform thus reducing compile time since, the platform bitstream does not need to be reloaded to be implemented for every additional developed user-specified circuitry “and the one AL-AGHBARI [0018], [0048], [0069], [0070], [0089], [0091] discloses partially reconfigurable designs (vFPGAs) correspond to throughput-oriented operations 
The same motivation that was utilized for combining Dubeyko, AL-AGHBARI and Thyamagondlu as set forth in claim 1 is equally applicable to claim 7.

As per claim 9 , the combination of Dubeyko, AL-AGHBARI and Thyamagondlu teaches “9. The storage device of claim 1, wherein the storage device is a solid-state drive.” Dubeyko [0001], [0023], [0026] discloses Data Storage Device comprised of solid state storage media

As per claim 10 , the combination of Dubeyko, AL-AGHBARI and Thyamagondlu teaches “10. The storage device of claim 9, wherein the reconfigurable integrated circuit is a field programmable gate array (FPGA).”  Dubeyko Figure 1 elements 114, [0025], [0027] discloses hardware accelerator which may be an FPGA  


Claim(s) 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubeyko (U.S. Publication Number 2019/0278482) in view of AL-AGHBARI (U.S. Publication Number 2020/0241899) in view of Thyamagondlu (U.S. Publication Number 2021/0042252) and in further view of Pattichis  (U.S. Publication Number 2014/0165021).

As per claim 4 , the combination of Dubeyko, AL-AGHBARI and Thyamagondlu teaches all the limitations of claim 1  from which claim 4  depends.
Additionally, the combination of Dubeyko, AL-AGHBARI and Thyamagondlu teaches “an input/output (I/O) buffer configured to store the inputs and the outputs of the first and second logic blocks;” AL-AGHBARI Figure 5, [0055], [0063], [0073], [0074] discloses buffer configured to store inputs and outputs of the static and reconfigurable logic “an intermediate I/O buffer configured to store intermediate outputs of the second logic block while the second logic block is being reconfigured;” AL-AGHBARI Figure 5, [0056], [0063], [0064], [0065], [0074] discloses TX buffer storing output payloads generated from vFPGA being reconfigured with a received user’s design (received payload). Once the TX buffer completes a payload it transmits the payload
The combination of Dubeyko, AL-AGHBARI and Thyamagondlu does not explicitly teach “a configuration buffer configured to store configuration files to reconfigure the second logic block.” 
However, Pattichis teaches “a configuration buffer configured to store configuration files to reconfigure the second logic block.” Pattichis [0056], [0057] , [0075], [0083], [0087], [0113], [0116] discloses partial reconfiguration region (PRR) dynamically reconfigured by loading a plurality of bitstreams from memory where bitstreams are comparable to configuration files
Dubeyko, AL-AGHBARI, Thyamagondlu and Pattichis are analogous art because they are from the same field of endeavor namely, memory management.
Pattichis, that his dynamic reconfiguration framework improves performance by allowing resources to be adapted in order to meet time-varying requirements in power, resources or performance without compromising the integrity of the applications running (Pattichis [0018], [0069]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pattichis’s dynamic reconfiguration framework in the system of Dubeyko, AL-AGHBARI and Thyamagondlu to improve performance by allowing resources to be adapted in order to meet time-varying requirements in power, resources or performance without compromising the integrity of the applications running.

As per claim 5, the combination of Dubeyko, AL-AGHBARI, Thyamagondlu and Pattichis teaches “5. The storage device of claim 4, wherein the second logic block is dynamically reconfigured by loading a configuration file from among the configuration files stored in the configuration buffer to the second logic block.” Pattichis [0056], [0057], [0075], [0083], [0087], [0113], [0116] discloses partial reconfiguration region (PRR) dynamically reconfigured by loading a plurality of bitstreams from memory where bitstreams are comparable to configuration files  
The same motivation that was utilized for combining Dubeyko, AL-AGHBARI, Thyamagondlu and Pattichis as set forth in claim 4 is equally applicable to claim 5.

Dubeyko, AL-AGHBARI, Thyamagondlu and Pattichis teaches “6. The storage device of claim 4, wherein outputs of the second logic block is stored in the intermediate I/O buffer during a first stage, the second logic block is reconfigured with a different dynamic logic instruction for a second stage, and the intermediate I/O buffer is designated as the input buffer of the second logic block during the second stage.” Pattichis Figure 8 steps 1-5, [0083], [0091]-[0094], [0096], [0116] discloses switching between 2D filters (i.e. between Row filter, Column filter) via Dynamic Partial Reconfiguring (DPR) and a shared memory storing first data processed by a first 2D filter (row filtered image) and where the stored row filtered data is subsequently processed by a second 2D filter (after swapping filters via DPR) to yield column filtered data
The same motivation that was utilized for combining Dubeyko, AL-AGHBARI, Thyamagondlu and Pattichis as set forth in claim 4 is equally applicable to claim 6.


Claim(s) 11-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over AL-AGHBARI (U.S. Publication Number 2020/0241899) in view of Thyamagondlu (U.S. Publication Number 2021/0042252)

As per claim 11 , AL-AGHBARI teaches “11. A method for accelerating operations in a storage device comprising a storage controller, storage memory, and a reconfigurable integrated circuit comprising a first logic block, a second logic block, and a buffer, the method comprising: executing, by the first logic block, a first logic operation AL-AGHBAR Figure 4 session memory, Figure 5 static logic, [0018], [0053], [0056], [0057] , [0063] discloses network controller storing received data and forwarding received data to a static logic. Further, the static logic executes a plurality of static logic operations on received data “storing, by the first logic block, outputs of the first logic operation in an intermediate output buffer of the buffer;” AL-AGHBAR Figure 5 Async Buffers between Static clock domain and wrapper clock domain, Figure 3 WDATA, [0055] discloses data movement from static to dynamic logic done via Async FIFO where outputs of static logic are stored in Async FIFO via write interface of FIFO (WDATA) “configuring, by the reconfigurable integrated circuit, a second logic operation in the second logic block;” AL-AGHBARI Figure 1 element 106, [0049], [0053], [0066], [0079] discloses FPGA dynamic reconfigurable logic configured to execute user designs “designating, by the reconfigurable integrated circuit, the intermediate output buffer as an input buffer for the second logic operation;” AL-AGHBAR Figure 5 Async Buffers between Static clock domain and wrapper clock domain, Figure 3 RDATA, RREADY, RVALID, [0055] discloses data movement from static to dynamic logic done via Async FIFO where outputs of Async FIFO via read interface of FIFO (RDATA) are read by dynamic logic “and  executing, by the second logic block, the second logic operation on the outputs of the first logic operation stored in the intermediate output buffer.” AL-AGHBAR Figure 5 Async Buffers between Static clock domain and wrapper clock domain, Figure 6, [0069], [0070], [0072], [0074], [0075] discloses executing wrapper and reconfiguration operations based on used design when payload is sent to dynamic logic (vFPGA). Asynchronous FIFOs are used as buffers to allow the movement of data across the different clock domains (the packing/unpacking circuits use the static logic's clock while the rest of components use the wrapper's clock) “and the first logic block is configured to be reconfigured to execute different logic operations for different pipeline workflows.” AL-AGHBARI Figure 1 elements 104,  106, 110, [0018], [0049], [0053], claims 2-4, (see also [0073], table1) discloses FPGA static logic configured to execute logic operations which remain constant. Further, static logic corresponds to each user’s design by providing corresponding routing arbitration, clock resources/management and reconfiguration management (i.e. a platform management logic) to each user’s design dynamic reconfigurable logic  
AL-AGHBARI does not explicitly teach “wherein the first logic operation is an operation having a completion time less than a reconfiguration time of the first logic block”
However, Thyamagondlu teaches “wherein the first logic operation is an operation having a completion time less than a reconfiguration time of the first logic block” Thyamagondlu Figure 14, [0028], [0031], (see also [0007], [0048], [0049], Figure 12) discloses static region used to implement a  platform in which additional functionality (i.e. compute or storage acceleration) can be added via dynamically reconfigurable functions and without having to regenerate infrastructure provided by the platform thus reducing compile time since, the platform bitstream does not need to be reloaded to be implemented for every additional developed user-specified circuitry.
AL-AGHBARI and Thyamagondlu are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Thyamagondlu, that a programmable device with a static and a dynamic region improves performance by implementing any combination of domains in the dynamic region where each domain may be changed over time without disrupting circuitry in other domains (Thyamagondlu [0136]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Thyamagondlu’s programmable device with a static and a dynamic region in the system of AL-AGHBARI to improve performance by implementing any combination of domains in the dynamic region where each domain may be changed over time without disrupting circuitry in other domains.

As per claim 12, the combination of AL-AGHBARI and Thyamagondlu teaches “12. The method of claim 11, wherein the second logic operation is configured in the second logic block while the first logic operation is executing in the first logic block.” AL-AGHBARI [0018], [0048], [0053] discloses reconfiguration logic downloading user’s designs to reconfigurable regions (vFPGAs) at run time and while the static logic is running and routing data and managing clocks to each vFPGA. 

	As per claim 13, the combination of AL-AGHBARI and Thyamagondlu teaches “13. The method of claim 12, wherein the configuring of the second logic operation in AL-AGHBARI Figure 5 Async Buffers between Static clock domain and wrapper clock domain, Figure 3 EMPTY/FULL, Reading FSM1, RDATA, RREADY, RVALID, [0028], [0030], [0055] discloses state machine monitoring EMPTY/FULL status flags from the Async FIFO in order to manage two way handshaking (read ready and read valid) to move data (from WDATA to RDATA) across clock domains, from static logic (writer) to dynamic logic (reader), without losing cycles 

As per claim 14, the combination of AL-AGHBARI and Thyamagondlu teaches “14. The method of claim 13, wherein the threshold value is a high water mark of the intermediate output buffer.” AL-AGHBARI Figure 5 Async Buffers between Static clock domain and wrapper clock domain, Figure 3 EMPTY/FULL, Reading FSM1, RDATA, RREADY, RVALID, [0028], [0030], [0055] discloses state machine monitoring EMPTY/FULL status flags from the Async FIFO in order to manage two way handshaking (read ready and read valid) to move data (from WDATA to RDATA) across clock domains, from static logic (writer) to dynamic logic (reader), without losing cycles

As per claim 19, the combination of AL-AGHBARI and Thyamagondlu teaches “19. The method of claim 11, further comprising: determining that the second logic block has processed all of the outputs of the first logic operation stored in the intermediate AL-AGHBARI Figure 6 FSM, arbiter, Output mux, Buffer out, Figure 9, Figure 10c, [0073]-[0075] discloses state machine and arbiter managing data intake from static logic and capturing of outputs on reconfigurable logic (vFPGA) based on input/output specifications and capture rules.

As per claim 20, the combination of AL-AGHBARI and Thyamagondlu teaches “20. The method of claim 11, wherein the storage device is a solid state drive,” AL-AGHBARI [0093], [0094] discloses Flash storage medium “ and the reconfigurable integrated circuit is a field programmable gate array (FPGA).” AL-AGHBARI [0016]-[0018] discloses FPGAs partitioned into several vFPGAs where vFPGAs provide reconfigurable logic to download user’s designs.   


Claim(s) 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over AL-AGHBARI (U.S. Publication Number 2020/0241899) in view of Thyamagondlu (U.S. Publication Number 2021/0042252) and in further view of Pattichis (U.S. Publication Number 2014/0165021). 

As per claim 15 , the combination of AL-AGHBARI and Thyamagondlu teaches all the limitations of claim 12  from which claim 15 depends.
AL-AGHBARI [0024], [0066], [0076] teaches about receiving configuration files for configuring reconfigurable logic but the combination of AL-AGHBARI and Thyamagondlu does not explicitly teach “wherein the buffer comprises a configuration buffer configured to store configuration files for configuring the second logic block.”
However, Pattichis teaches “wherein the buffer comprises a configuration buffer configured to store configuration files for configuring the second logic block.” Pattichis [0056], [0057] , [0075], [0083], [0087], [0113], [0116] discloses partial reconfiguration region (PRR) dynamically reconfigured by loading a plurality of bitstreams from memory where bitstreams are comparable to configuration files
AL-AGHBARI, Thyamagondlu and Pattichis are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Pattichis, that his dynamic reconfiguration framework improves performance by allowing resources to be adapted in order to meet time-varying requirements in power, resources or performance without compromising the integrity of the applications running (Pattichis [0018], [0069]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pattichis’s dynamic reconfiguration framework in the system of AL-AGHBARI and Thyamagondlu to improve performance by allowing resources to be adapted in order to meet time-varying requirements in power, resources or performance without compromising the integrity of the applications running.

As per claim 16, the combination of AL-AGHBARI, Thyamagondlu and Pattichis teaches “wherein the configuring of the second logic operation in the second Pattichis [0056], [0057] , [0075], [0083], [0087], [0113], [0116] discloses partial reconfiguration region (PRR) dynamically reconfigured by loading a plurality of bitstreams from memory where bitstreams are comparable to configuration files
The same motivation that was utilized for combining AL-AGHBARI, Thyamagondlu and Pattichis as set forth in claim 15 is equally applicable to claim 16.


Allowable Subject Matter


Claim(s) 17, 18 are allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the limitation " designating the intermediate output buffer as the input buffer for the second logic operation in response to determining that the first logic operation is suspended; and designating an input buffer of the first logic operation as an output buffer for the second logic operation.”





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20180285295 A1 Communication Channel For Reconfigurable Devices, Abel.

US 20090070728 A1 IP Cores In Reconfigurable Three Dimensional Integrated Circuits, Solomon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        03/12/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132